Appeal from the Appellate Division order, entered Septem*986ber 23, 1976, which dismissed, without costs, by the Court of Appeals sua sponte upon the ground that the order does not finally determine the action within the meaning of the Constitution and is not reviewable by the Court of Appeals; appeal from the Appellate Division order, entered May 13, 1976, dismissed, without costs, by the Court of Appeals sua sponte upon the ground that it is not a final order and, to the extent that the appellant is aggrieved thereby (Cohen and Karger, Powers of the New York Court of Appeals, § 62, p 281), it does not order a new trial within the meaning of the Constitution (Cohen and Karger, Powers of the New York Court of Appeals, § 63, pp 283-284).